

Exhibit 10.7.3






CYPRESS NON-QUALIFIED
PRE-2005 DEFERRED COMPENSATION PLAN I













--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I PRE-2005 PLAN I ADMINISTRATION
 
3
ARTICLE II ELIGIBILITY, PARTICIPATION, AND BENEFICIARY DESIGNATION
 
4
ARTICLE III PRE-2005 PLAN I CONTRIBUTIONS AND ALLOCATIONS
 
5
ARTICLE IV VESTING
 
6
ARTICLE V GENERAL DUTIES
 
7
ARTICLE VI PARTICIPANTS’ ACCOUNTS
 
7
ARTICLE VII PAYMENTS TO A PRE-2005 PLAN I PARTICIPANT OR BENEFICIARY
 
8
ARTICLE VIII HARDSHIP DISTRIBUTION
 
12
ARTICLE IX ON-DEMAND DISTRIBUTIONS
 
13
ARTICLE X CLAIMS PROCEDURE
 
13
ARTICLE XI MISCELLANEOUS
 
17








--------------------------------------------------------------------------------





CYPRESS NON-QUALIFIED PRE-2005 DEFERRED COMPENSATION PLAN I
The Cypress Semiconductor Corporation Nonqualified Deferred Compensation Plan,
originally effective as of September 1, 1995, and thereafter amended, was
further amended and restated in its entirety by Cypress Semiconductor
Corporation (the “Company”), effective as of January 1, 2002 on behalf of itself
and any designated subsidiaries and was renamed the Cypress Non-Qualified
Deferred Compensation Plan II (“Pre-2005 Plan II”). Also on January 1, 2002,
this Cypress Non-Qualified Deferred Compensation Plan I (herein “Pre-2005 Plan
I” or the “Plan”) was adopted by the Company. Pre-2005 Plan I is similar to
Pre-2005 Plan II except that (i) the phantom investments are different than
those available under Pre-2005 Plan II and (ii) beneficiaries of Pre-2005 Plan I
participants who die in certain situations will receive a supplemental survivor
benefit, described more fully herein. Pre-2005 Plan I and Pre-2005 Plan II were
amended effective April 1, 2004 to permit outside directors who are also
consultants to participate in the Plans. In order to preserve grandfather
treatment under Internal Revenue Code Section 409A, the Plans were frozen to
deferrals on and after January 1, 2005. This Plan has been renamed the Cypress
Pre-2005 Non-Qualified Deferred Compensation Plan I, has been frozen to
deferrals on and after January 1, 2005, the claims procedures under Article X
have been updated to comply with ERISA, this Plan has been amended to make clear
phantom Cypress stock is a permitted phantom investment alternative and the
names of the Trustees have been updated, but the Plan has not been materially
modified for purposes of Internal Revenue Code Section 409A. This Plan governs
all Plan I deferrals made prior to January 1, 2005 and any earnings and losses
thereon. Throughout, the term “Company” shall include wherever relevant any
entity that is directly or indirectly controlled by the Company or any entity in
which the Company has a significant equity or investment interest, or any
subsidiary of the Company, as determined by the Company.
RECITALS:
1.    The Company maintains Pre-2005 Plan I for the benefit of a select group of
management or highly compensated employees designated by the Company.
2.    Under Pre-2005 Plan I, the Company is obligated to pay vested accrued
benefits, and in certain circumstances, a supplemental survivor benefit, to
Pre-2005 Plan I Participants and their beneficiary or beneficiaries (“Pre-2005
Plan I Beneficiaries”) from the Company’s general assets.
3.    The Company has entered into an agreement (the “Trust Agreement”) with
American Stock Transfer and Trust Company (the “Trustees”) under an irrevocable
trust (the “Trust”) to be used in connection with Pre-2005 Plan I.
4.    The Company intends to make contributions to the Trust so that such
contributions will be held by the Trustees and invested, reinvested and
distributed, all in accordance with the provisions of this Pre-2005 Plan I and
the Trust Agreement.
5.     The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.


-1-

--------------------------------------------------------------------------------




6.     The Company intends that the existence of the Trust shall not alter the
characterization of Pre-2005 Plan I as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall not be
construed to provide income to Pre-2005 Plan I Beneficiaries under Pre-2005 Plan
I prior to actual payment of the vested accrued benefits thereunder.
NOW THEREFORE, the Company does hereby establish Pre-2005 Plan I as follows and
does also hereby agree that Pre-2005 Plan I shall be structured, held and
disposed of as follows:


-2-

--------------------------------------------------------------------------------





ARTICLE I

PRE-2005 PLAN I ADMINISTRATION
A.    The Deferred Compensation Committee of the Company (the “Committee”)
administers Pre-2005 Plan I.  Subject to the specific duties delegated by the
Board of Directors (the “Board”) to such Committee, the Committee shall be
responsible for the general administration and interpretation of Pre-2005 Plan I
and for carrying out its provisions. The Committee shall have such powers as may
be necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties:
(1)    discretionary authority to construe and interpret the terms of Pre-2005
Plan I, and to determine eligibility and the amount, manner and time of payment
of any benefits hereunder;
(2)    to prescribe forms and procedures for purposes of Pre-2005 Plan I
participation and distribution of benefits;
(3)    to direct the Trustees as to the distribution of Pre-2005 Plan I assets;
and
(4)    to take such other action as may be necessary and appropriate for the
proper administration of Pre-2005 Plan I.
B.    The Committee may adopt such rules, regulations and bylaws and may make
such decisions as it deems necessary or desirable for the proper administration
of Pre-2005 Plan I.  Any rule or decision that is not inconsistent with the
provisions of Pre-2005 Plan I shall be conclusive and binding upon all persons
affected by it, and there shall be no appeal from any ruling by the Committee
that is within its authority, except as otherwise provided herein.
C.    The Committee shall have the power to (i) identify investment choices for
the Trust Fund; and (ii) appoint or employ agents, recordkeepers and advisors to
assist the Committee in discharging its duties under Pre-2005 Plan I. 


-3-

--------------------------------------------------------------------------------





ARTICLE II

ELIGIBILITY, PARTICIPATION, AND BENEFICIARY DESIGNATION
A.    Eligible Participants.  The following categories of service providers
(“Eligible Participants”) shall be eligible to participate in Pre-2005 Plan I:
(i) employees who are eligible to participate in the Company’s Key Employee
Bonus Plan, (ii) any other employee or category of employee that is approved by
the CEO as eligible to participate in Pre-2005 Plan I, and (iii) non-employee
members of the Board of Directors who are also paid consultants to the Company.
The Committee reserves the right to modify the definition of Eligible
Participant at any time with the approval of the CEO. Any Eligible Participant
who has commenced participation in Pre-2005 Plan I shall be referred to in this
Pre-2005 Plan I as a “Participant.” There shall be no new Participants in the
Pre-2005 Plan I on and after January 1, 2005.
B.    Participation.  Prior to January 1, 2005, each Eligible Participant may
elect to commence participation in Pre-2005 Plan I by completing a Cypress
Non-Qualified Deferred Compensation Pre-2005 Plan I participation agreement and
deferral election no later than the last day of his or her Election Period. For
purposes of the foregoing, an Eligible Participant’s Election Period shall be
defined as: (i) for newly Eligible Participants, the thirty (30) day period
measured from the date that the Company notifies in writing such Eligible
Participant of his or her eligibility to participate in Pre-2005 Plan I; and
(ii) for all other Eligible Participants, no later than the due date for the
enrollment forms during the annual open enrollment period which is from December
1st to December 31st of each year (the “Annual Open Enrollment Period”) prior to
the beginning of the Plan Year for which the election is effective (the calendar
year is the “Plan Year”). Elections shall remain in effect for successive Plan
years until revoked or modified by the Participant in a manner consistent with
the rules of Pre-2005 Plan I and the Committee.
C.    Beneficiary Designation.  Prior to January 1, 2005, each Participant,
prior to entering Pre-2005 Plan I, may designate a beneficiary or beneficiaries
to receive the remainder of any interest of the Participant and any supplemental
survivor benefit under Pre-2005 Plan I in the event of the Participant’s death.
A Participant may change his or her beneficiary designation at any time by
submitting a complete and approved form of beneficiary designation (including
dated spousal consent, if required pursuant to the beneficiary designation form)
to the Committee (or its designee). Each beneficiary designation shall be in a
form prescribed by the Committee and will be effective only when filed with the
Committee (or its designee) during the Participant’s lifetime. Each beneficiary
designation filed with the Committee will cancel all previously filed
beneficiary designations. In the absence of a valid designation, or if no
designated beneficiary survives the Participant, the Participant’s interest
shall be distributed to the Participant’s estate.

ARTICLE III

PRE-2005 PLAN I CONTRIBUTIONS AND ALLOCATIONS
A.    Participant Deferrals.  Prior to January 1, 2005, each Participant
participating in Pre-2005 Plan I shall execute a participation agreement and
deferral election (the “Deferral Election”)


-4-

--------------------------------------------------------------------------------




authorizing the Company to withhold a percentage amount of the Participant’s
Compensation which would otherwise be paid to the Participant with respect to
services rendered. Compensation under Pre-2005 Plan I is defined as the annual
base salary (or, for non-employee directors, cash consulting fees, including
KEBP bonus), cash bonuses (including key employee bonus, new product bonus and
any other cash bonuses), and any cash commissions payable to the Participant in
connection with the Participant’s services to the Company, including all amounts
which a Participant elects to have the Company contribute to Pre-2005 Plan I on
his or her behalf as a deferral contribution (“Compensation”). A deferral
percentage is applied to Compensation after all other applicable payroll
deductions (other than a 401(k) wrap) have been applied. Depending on the
Participant’s election and the timing of the deferral, the deferral percentage
may also include a SAVE component. The Committee may, in its discretion,
establish in the Deferral Election minimum and maximum levels of Compensation
that may be deferred pursuant to Pre-2005 Plan I. If the elected deferrals would
not leave sufficient cash Compensation to satisfy required deductions under
other Company Plans (e.g., 401(k) Plan, group health insurance plan), then the
requested deferrals under this Pre-2005 Plan I may be reduced as necessary to
satisfy those deductions. Compensation deferrals made by a Participant under
this Pre-2005 Plan I shall be held as an asset of the Company and the Company
intends to deposit the amounts deferred into the Trust; provided, however, if a
Participant elects—pursuant to his or her Deferral Election—to transfer
designated amounts of Compensation to the Cypress Semiconductor 401(k) Employee
Savings Plan and related trust, then such amounts shall be held in the Trust
until distributed in accordance with Section VII(B). Pre-2005 Plan I is closed
to deferrals on and after January 1, 2005.
B.    Election Changes.  Prior to January 1, 2005, a Participant may, in such
form and at such time or times as the Committee may prescribe, discontinue or
modify deferral of future Compensation. The Committee has the power to establish
uniform and nondiscriminatory rules and from time to time to modify or change
such rules governing the manner and method by which Compensation deferral
elections shall be made, as well as the manner and method by which Compensation
deferral elections may be changed or discontinued temporarily or permanently.
All Compensation deferral contributions shall be authorized by the Participant
in writing, made by payroll deduction, deducted from the Participant’s
Compensation without reduction for any taxes or withholding (except to the
extent required by law or regulation) and paid over to the Trust by the Company.
Notwithstanding the foregoing, each Participant shall remain liable for any and
all employment taxes owing with respect to such Participant’s Compensation
deferral contributions.
C.    Cessation of Eligible Status.  Prior to January 1, 2005, in the event a
Participant ceases to be an Eligible Participant while also a participant in
Pre-2005 Plan I, such individual may continue to make Compensation deferral
contributions under Pre-2005 Plan I through the end of the payroll period in
which the individual ceases to be an Eligible Participant. Thereafter, such
individual shall not make any further Compensation deferral contributions to
Pre-2005 Plan I unless or until he or she again meets the eligibility
requirements of Article II above.
D.    Company Discretionary Contributions.  Prior to January 1, 2005, the
Company may, in its sole discretion, make discretionary contributions to the
accounts of one or more Participants at such times and in such amounts as the
Board of the Company shall determine.


-5-

--------------------------------------------------------------------------------




E.    Allocations.  The Compensation deferral contributions and any Company
contributions made under Pre-2005 Plan I on behalf of a Participant shall be
credited to the Participant’s Account. The Committee shall establish and
maintain separate subaccounts as it determines to be necessary and appropriate
for the proper administration of Pre-2005 Plan I. The Committee may cause the
Trustees to maintain and invest separate asset accounts corresponding to each
Participant account. Each Participant Account consists of the aggregate interest
of the Participant under Pre-2005 Plan I (and in the Trust Fund), as reflected
in the records maintained by the Company for such purposes.
F.    Plan to Plan Transfers.  Subject to the Committee’s discretion, during the
annual open enrollment period Participants shall be allowed to elect to transfer
their deemed investment accounts from Pre-2005 Plan II to Pre-2005 Plan I,
subject to such limitations and reallocation requirements as the Committee, in
its sole discretion, determines to be appropriate. The plan to plan transfers
shall be effective as of the first day of the following Plan Year.

ARTICLE IV

VESTING
A.    Compensation Deferral Contributions.  The value of a Participant’s Account
attributable to Participants’ Compensation deferral contributions shall always
be fully vested and nonforfeitable.
B.    Company Contributions.  The value of a Participant’s Account attributable
to any Company contributions pursuant to Article III.D shall vest at such time
or times as the Board may specify in connection with any such contributions. In
the absence of Board specification, a Participant’s interest in Company
contributions shall be fully vested and nonforfeitable. Upon termination of a
Participant’s employment (or for outside director Participants, upon the later
of their termination of service as a Board member or consultant) with the
Company for any reason, any portion of the Participant’s Account that is not
then vested (including allocable earnings, as determined by the Committee),
shall be forfeited. Unless otherwise determined by the Board or the Committee,
forfeitures shall be used to satisfy the Company’s obligation to remit
contributions to the Trust under Pre-2005 Plan I.


-6-

--------------------------------------------------------------------------------





ARTICLE V

GENERAL DUTIES
A.    Committee Duties.  The Committee will provide the Trustees with a copy of
any future amendment to this Pre-2005 Plan I promptly upon its adoption. The
Committee may from time to time hire outside consultants, accountants,
actuaries, legal counsel or recordkeepers to perform such tasks as the Committee
may from time to time determine.
B.    Trustees’ Duties.  The Trustees shall invest and reinvest the Trust Fund
as provided in the Trust Agreement. The Trustees shall collect the income on the
Trust Fund, and make distributions therefrom, as provided in this Pre-2005 Plan
I and in the Trust Agreement.
C.    Company Contributions.  While Pre-2005 Plan I remains in effect, and prior
to a Change in Control, as defined below, the Company shall make contributions
to the Trust Fund at least once each quarter. The amount of any quarterly
contributions shall be at the discretion of the Company. At the close of each
calendar year, the Company shall make an additional contribution to the Trust
Fund to the extent that previous contributions to the Trust Fund for the current
calendar year are not equal to the total of the Compensation deferrals made by
each Participant plus Company discretionary contributions, if any, accrued, as
of the close of the current calendar year. The Trustees shall not be liable for
any failure by the Company to provide contributions sufficient to pay all
accrued benefits under Pre-2005 Plan I in full in accordance with the terms of
Pre-2005 Plan I.
D.    Department of Labor Determination.  In the event that any Participants are
found to be ineligible, that is, not members of a select group of management or
highly compensated employees, according to a determination made by the
Department of Labor, the Committee will take whatever steps it deems necessary,
in its sole discretion, to equitably protect the interests of the affected
Participants.

ARTICLE VI

PARTICIPANTS’ ACCOUNTS
A.    Separate Accounts.  The Committee shall open and maintain a separate
Account for each Participant. Each Participant’s Account shall reflect the
amounts allocated thereto and distributed therefrom and such other information
as affects the value of such Account pursuant to this Pre-2005 Plan I.
B.    Timing of Account Credit.  Amounts deferred under Pre-2005 Plan I shall be
credited to a Participant’s Account within five business days following the date
upon which such amounts would otherwise have been paid to the Participant.
C.    Statement of Accounts.  As soon as practicable after the end of each
calendar year the Committee shall furnish to each Participant a statement of
Account, determined as of the end of such calendar year. Upon the discovery of
any error or miscalculation in an Account, the Committee shall correct it, to
the extent correction is practically feasible; provided, however, that any such
statement


-7-

--------------------------------------------------------------------------------




of Account shall be considered to reflect accurately the status of the
Participant’s Account for all purposes under Pre-2005 Plan I unless the
Participant reports a discrepancy to the Committee within six (6) months after
receipt of the statement. The Committee shall have no obligation to make
adjustments to a Participant’s Account for any discrepancy reported to the
Committee more than six (6) months after receipt of the statement, or for a
discrepancy caused by the Participant’s error. Statements to Participants are
for reporting purposes only, and no allocation, valuation or statement shall
vest any right or title in any part of the Trust Fund, nor require any
segregation of Trust assets, except as is specifically provided in this Pre-2005
Plan I.
D.    Distribution of Accounts.  Payment to a Participant shall be based on the
value of the vested portion of the Participant’s Account as of the Valuation
Date immediately preceding the date of distribution plus any contribution
subsequently credited to such Account and less any distributions subsequently
made from the Account.

ARTICLE VII    

PAYMENTS TO A PRE-2005 PLAN I PARTICIPANT OR BENEFICIARY
A.    General.  Payments of vested accrued benefits to Pre-2005 Plan I
Beneficiaries from the Trust shall be made in accordance with the distribution
event specified by the Participant in the Deferral Election between the Company
and the Participant (the “Distribution Event”). Except as otherwise expressly
provided in the Participant’s Deferral Election and as set forth in Article VII
below, no distribution shall be made or commenced prior to the time and manner
as set forth in the Participant’s Deferral Election.
B.    Upon Retirement or Total Disability.  If a Participant’s employment (or
for outside director Participants, service as a Board member or consultant) with
the Company terminates (i) by virtue of Participant’s Total Disability (as
defined under Section 22(e)(3) of the Internal Revenue Code and as determined in
the sole discretion of the Committee), or (ii) pursuant to Participant’s
retirement (a) at age 65 or greater, or (b) at age 55 or greater but with at
least ten full years of continuous employment (or for outside director
Participants, ten full years of continuous service as a Board member or
consultant) by the Company (either case shall be referred to in this Pre-2005
Plan I as “Retirement”), then Participant shall receive, pursuant to the
election selected in his or her timely submitted Deferral Election a
distribution of his or her Account balance in (i) a lump-sum, (ii) a partial
lump-sum combined with up to fifteen years of annual payments, or (iii) two to
fifteen years of annual payments, each such payment equal to 1/n of the
Participant’s vested accrued benefit where n is the number of installments
remaining to be paid, (an “Annual Payment”).
C.    Upon Death.  If a Participant’s employment (or for outside director
Participants, service as a Board member or consultant) terminates due to his or
her death, or if a Participant dies while on a leave of absence where
re-employment (or for outside director Participants, their re-commencement of
service as a Board member or consultant) with the Company is not guaranteed by
contract or statute, then the Participant’s beneficiary will receive their
Account balance in either a lump-sum or in five Annual Payments, as specified in
the Participant’s Deferral Election.


-8-

--------------------------------------------------------------------------------




D.    Supplemental Survivor Benefit.  If a Participant dies while actively
employed (or for outside director Participants, while actively engaged in
service as a Board member or consultant) by the Company or on a Company-approved
leave of absence, then, in addition to the account distribution provided for in
Section VII(C) above, his or her beneficiary shall receive a taxable survivor
benefit equal to two times the total amount deferred into Pre-2005 Plan I
through the date of death, including certain amounts deferred under Pre-2005
Plan II that were transferred to Pre-2005 Plan I (as described below), and
excluding certain distributions (as described below) up to a total maximum
benefit, including any supplemental survivor benefit under Plan I governing
deferrals on and after January 1, 2005, of three million dollars ($3,000,000).
For the purpose of determining the amount of the supplemental survivor benefit,
earnings or losses on deferrals are not included. Any Pre-2005 Plan I
distributions prior to death shall reduce the Plan deferral balance by a pro
rata amount, calculated as of the distribution Valuation Date. Any Pre-2005 Plan
II transfers to Pre-2005 Plan I shall carry a pro rata credit for Pre-2005 Plan
II deferrals. For this purpose, Pre-2005 Plan II deferrals will be reduced by
distributions similarly to Pre-2005 Plan I. For purposes of calculating Plan
deferrals, amounts transferred to the Cypress Semiconductor 401(k) Employee
Savings Plan and related trust shall be deducted from their Plan Deferral
balance; provided, however, that if a Participant dies prior to the scheduled
transfer to the Cypress Semiconductor 401(k) Employee Savings Plan, the amounts
subsequently transferred shall not be deducted from their Plan Deferral balance
for purposes of calculating the Supplemental Survivor Benefit. For purposes of
valuing Plan Distributions, any 6% penalty pursuant to Section IX hereof shall
be included in calculating the total amount distributed.
Example I: Participant A defers $1,750,000 to Pre-2005 Plan I. This appreciates
to $2,000,000. Participant A then dies while employed by the Company. Because
the Supplemental Survivor Benefit is capped at $3,000,000, her beneficiary
receives a $3,000,000 Supplemental Survivor Benefit.
Example II: Participant A defers $100,000 into Pre-2005 Plan II. This
appreciates to $130,000, at which time it is transferred to Pre-2005 Plan I.
Participant A then defers $25,000 into Pre-2005 Plan I. Subsequently,
Participant A’s Pre-2005 Plan I total account value declines to $80,000 based
upon her phantom investments diminishing in value. Participant A dies while on a
Company-approved leave of absence. Due to Participant A’s $100,000 Pre-2005 Plan
II transfer deferral credit, and her $25,000 deferral credit under Pre-2005 Plan
I, her beneficiary receives a $250,000 Supplemental Survivor Benefit.
Example III: Participant A defers $100,000 into Pre-2005 Plan II. This
depreciates to $65,000, at which time it is transferred to Pre-2005 Plan I.
Participant A then defers $25,000 into Pre-2005 Plan I. Subsequently,
Participant A’s Pre-2005 Plan I total account value declines to $40,000 based
upon her phantom investments diminishing in value. Participant dies while on a
Company-approved leave of absence. Due to Participant A’s $100,000 Pre-2005 Plan
II transfer deferral credit, and her $25,000 deferral credit under Pre-2005 Plan
I, her beneficiary receives a $250,000 Supplemental Survivor Benefit.
Example IV: Participant B has deferred $150,000 into Pre-2005 Plan II. The
Pre-2005 Plan II account appreciates to $250,000, at which time $125,000 is
transferred to Pre-2005 Plan I.


-9-

--------------------------------------------------------------------------------




Participant B thereafter defers $30,000 to Pre-2005 Plan I. The Pre-2005 Plan I
account subsequently appreciates to $235,000, at which time Participant B
receives a scheduled $110,000 in-service distribution from Pre-2005 Plan I.
Subsequently Participant B’s Pre-2005 Plan I account appreciates to $150,000, at
which time Participant B dies while employed by the Company.
•
The Pre-2005 Plan II transfer deferral credit equals $75,000, because the total
deferrals under Pre-2005 Plan II at the time of distribution were $150,000, and
because the transfer of 50% of the Pre-2005 Plan II balance results in a pro
rata 50% transfer of the Pre-2005 Plan II deferral credit.

•
The Total Pre-2005 Plan I deferrals equal $30,000.

•
At the time of the distribution, the total Pre-2005 Plan I deferral credit is
$105,000 = Pre-2005 Plan II transfer credit of $75,000 plus Pre-2005 Plan I
deferrals of $30,000.

•
The $110,000 Pre-2005 Plan I distribution results in a pro rata reduction in the
Pre-2005 Plan I deferral credit. The $110,000 distribution is divided by the
then Total Pre-2005 Plan I account value of $235,000 resulting in .468. Because
distributions result in a pro rata reduction of deferral credit, .468 is
multiplied by the total Pre-2005 Plan I deferral credit of $105,000 = $49,140.
This amount is reduced from the Total Pre-2005 Plan I deferral credit ($105,000
- $49,140) resulting in a post-distribution Total Pre-2005 Plan I deferral
credit of $55,860.

•
Upon Participant B’s death, his beneficiary receives a Supplemental Survivor
Benefit equal to 2 x $55,860 = $111,720.

Example V: Participant C defers $1,400,000 to Pre-2005 Plan I. Participant C
terminates her employment with the Company. Shortly thereafter, Participant C
dies. Because on her date of death Participant C was neither actively employed
by the Company nor on a Company-approved leave of absence, her beneficiary does
not receive a Supplemental Survivor Benefit.
E.    Change of Control.  In the event of a “Change of Control,” the Committee
may, in its sole discretion, decide to distribute all Account balances in a
lump-sum promptly following the Change of Control. For purposes of this Pre-2005
Plan I, a “Change in Control” shall be deemed to have occurred if any person
(including a “Group” as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934) acquires shares of the Company either (i) having a
majority of the total number of votes that may be cast for the election of
directors of the Company or (ii) possessing, directly or indirectly, the power
to control the direction of management or policies of the Company; provided,
however, that no Change of Control shall be deemed to occur in the event of a
merger, consolidation or reorganization of the Company where the shareholders of
the Company are substantially the same as before such merger, consolidation or
reorganization. The Trustees shall have no responsibility to determine whether a
Change in Control has occurred and shall be advised of such event by the
Company.


-10-

--------------------------------------------------------------------------------




F.    Prior to Retirement or for Cause.  In the event a Participant is
terminated involuntarily for Cause (as determined by the Committee in its sole
discretion), or in the event that his or her employment (or for outside director
Participants, the later of termination of service as a Board member or
consultant) terminates voluntarily prior to Retirement, then his or her Account
balance shall be distributed in a lump-sum within 60 days following such
termination.


G.    Involuntary Termination Due to Company Downsizing, Restructuring or
Adverse Business Conditions.  In the event a Participant is terminated due to a
Company down-sizing or restructuring or adverse business conditions (as
determined by the Committee in its sole discretion), then the Participant will
receive their Account balance in either a lump-sum or in five Annual Payments,
as specified in the Participant’s Deferral Election.
H.    Scheduled In-Service Distribution.  A Participant may elect, as provided
in his or her Participant Deferral Election, to receive one or more scheduled
in-service (i.e., while employed by the Company, or, for outside director
Participants, while serving as a Board member or consultant) distributions from
their Account balance without an early withdrawal penalty. Any such
distributions must be at least two full Plan Years following the date of the
Participant’s Deferral Election. Each scheduled in-service distribution may be
postponed (but only once) at least one full year in advance of the scheduled
distribution to a later date or cancelled by submitting the appropriate form to
the Company or its designated administrator. If a Participant specifies that a
dollar amount will be distributed and the Account balance is less than the
dollar amount, then the entire Account will be distributed. A Participant may
increase or decrease the amount or percentage specified for an in-service
distribution by submitting the appropriate form at any time prior to twelve
months in advance of the scheduled in-service distribution. In the event a
Participant terminates employment (or for outside director Participants, the
later of termination of service as a Board member or consultant) with the
Company prior to a scheduled in-service distribution, the in-service
distribution election shall be without further force and effect and the
applicable termination distribution provisions of the plan and the Participant’s
Deferral Election shall control.
I.    Method of Distribution.  Except as specified otherwise in this Section
VII, payment to any Pre-2005 Plan I Beneficiary Pursuant to Pre-2005 Plan I
shall be made (i) in accordance with the Deferral Election executed by the
Participant, (ii) in cash, (iii) in a lump sum or in Annual Payments.
Notwithstanding the foregoing, if elected by the Participant in his or her
Deferral Election and if directed by the Committee, the Trustees shall pay to
the trustee of the Cypress Semiconductor 401(k) Employee Savings Plan the
aggregate amount of elected transfers, but only to the extent that the
transferred amount would constitute a deductible employer contribution pursuant
to Code Sections 401 and 404 for the year for which they were initially
contributed to Pre-2005 Plan I. The Committee will make the determination as to
whether such amounts constitute deductible contributions pursuant to Code
Section 401 and 404.
J.    Distributions From Trust; Withholding.  Unless the Trustees do not require
this, with respect to each Participant, the Company shall deliver to the
Trustees a schedule (the “Payment Schedule”) that indicates the amounts payable
in respect of the Participant (and his or her


-11-

--------------------------------------------------------------------------------




beneficiaries), that provides a formula or other instructions acceptable to the
Trustees for determining the amounts so payable, the form in which such amount
is to be paid and the time of commencement for payment of such amounts. The
Payment Schedule shall be delivered to the Trustees not fewer than 15 days prior
to the first date on which a payment is to be made to the Participant. Any
change to a Payment Schedule shall be delivered to the Trustees not fewer than
15 days prior to the date on which the first payment is to be made in accordance
with the changed Payment Schedule. Except as otherwise provided herein, the
Trustees shall cause the Company or the Trust to make payments to Participants
and their beneficiaries in accordance with such Payment Schedule. The Trustees
shall make provisions for the reporting and withholding of any federal, state or
local taxes that may be required to be withheld with respect to the payment of
Pre-2005 Plan I benefits and shall pay amounts withheld to the appropriate
taxing authorities or determine that such amounts have been reported, withheld
and paid by the Company, it being understood among the parties hereto that the
Company shall on a timely basis provide the Trustees specific information as to
the amount of taxes from the Trustees and properly pay and report such withheld
taxes from the Trustees and properly pay and report such amounts to the
appropriate taxing authorities.
K.    Certain Distributions.  In case of any distribution to a minor or to a
legally incompetent person, the Committee may (1) direct the Trustees to make
the distribution to his legal representative, to a designated relative, or
directly to such person for his benefit, or (2) instruct the Trustees to use the
distribution directly for his support, maintenance, or education. The Trustees
shall not be required to oversee the application, by any third party, of any
distributions made pursuant to this Article.
L.    IRS Determination.  Notwithstanding any other provisions of this Pre-2005
Plan I, if any amounts held in the Trust are found in a “determination” (within
the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as amended
(the “Code”)), to have been includible in the gross income of any Trust
Beneficiary prior to payment of such amounts from the Trust, the Trustees shall,
as soon as practicable pay such amounts to the Trust Beneficiary, as directed by
the Company. For purposes of this Section, the Trustees shall be entitled to
written notice from the Committee that a determination described in the
preceding sentence has occurred and to receive a copy of such notice. The
Trustees shall have no responsibility until so advised by the Committee.
M.    Phantom Cypress Stock.  Distributions of accounts with allocations
credited to phantom Cypress stock shall be made in cash.

ARTICLE VIII

HARDSHIP DISTRIBUTION
If a Participant suffers a financial hardship, as such term is defined in the
Cypress Semiconductor 401(k) Plan, the Participant may, with the approval of the
Committee, receive an in-service distribution from his or her Account equal to
the amount needed to satisfy such hardship. In the event a Participant receives
a hardship distribution pursuant to this Article, such Participant shall be
excluded from participating in Pre-2005 Plan I and Pre-2005 Plan II for the
balance of Plan Year in which the Participant received payment pursuant to a
request for a hardship distribution. A


-12-

--------------------------------------------------------------------------------




Participant requesting a hardship distribution shall apply for the payment in
writing on a form approved by the Committee and shall provide such additional
information as the Committee may require.

ARTICLE IX

ON-DEMAND DISTRIBUTIONS
A.    On-Demand Distribution While Providing Service.  At any time while a
Participant in Pre-2005 Plan I while employed by (or, for outside director
Participants, while providing service as a Board member or Consultant to) the
Company, a Participant may request to receive a distribution of not less than
twenty-five percent (25%) of the Participant’s Account. Such on-demand
distribution shall be subject to a penalty equal to six percent (6%) of the
amount distributed to the Participant as an on-demand distribution. In the event
a Participant received an on-demand distribution pursuant to this Article prior
to January 1, 2003, such Participant shall not be eligible to participate in
Pre-2005 Plan I (i) for the Plan Year in which the Participant received payment
pursuant to a request for an on-demand distribution, and (ii) for the Plan Year
following the Plan Year in which the Participant received payment pursuant to a
request for an on-demand distribution. In the event a Participant receives an
on-demand distribution pursuant to this Article on or after January 1, 2003,
such Participant shall not be eligible to participate in Pre-2005 Plan I for the
greater of (i) six months, or (ii) the remainder of the Plan Year in which the
Participant received payment pursuant to a request for an on-demand
distribution. Moreover, a Participant may not receive an on-demand distribution
more frequently than once every two years. A Participant requesting an on-demand
distribution shall apply for the payment in writing on a form approved by the
Committee and shall provide such additional information as the Committee may
require.
B.    On-Demand Distribution Following Service.  Following a Participant’s
termination of employment (or for outside director Participants, the later of
termination of service as a Board member or consultant), a Participant who is
otherwise scheduled to receive a payment over time may request to receive a
distribution of the balance of his or her Account. Such on-demand distribution
shall be subject to a penalty equal to six percent (6%) of the amount
distributed to the Participant as an on-demand distribution. A Participant
requesting an on-demand distribution shall apply for the payment in writing on a
form approved by the Committee and shall provide such additional information as
the Committee may require.

ARTICLE X

CLAIMS PROCEDURE
1.    Claims and Review Procedures. 
(a)    Purpose. Every Participant or Beneficiary (or his or her representative
who is authorized in writing by the Claimant to act on his or her behalf)
(hereinafter collectively, “Claimant”) shall be entitled to file with the
Committee (and subsequently with the individual(s) designated to review claims
appealed after being initially denied by the Committee (the “Review


-13-

--------------------------------------------------------------------------------




Panel”)) a written claim for benefits under the Plan. The Committee and Review
Panel shall each be able to establish such rules, policies and procedures,
consistent with ERISA and the Plan, as it may deem necessary or appropriate in
carrying out its duties and responsibilities under this Article 10. In the case
of a denial of the claim, the Committee or Review Panel, as applicable, shall
provide the Claimant with a written or electronic notification that complies
with Department of Labor Regulation Section 2520.104b-1(c)(1).
(b)    Denial of Claim. If a claim is denied by the Committee (or its authorized
representative), in whole or in part, then the Claimant shall be furnished with
a denial notice that shall contain the following:
(i)    specific reason(s) for the denial;
(ii)    reference to the specific Plan provision(s) on which the denial is
based;
(iii)    description of any additional material or information necessary for the
Claimant to perfect the claim a, and an explanation of why the material or
information is necessary; and
(iv)    an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following a denial on review (as
set forth in Section 10(3) below).
The denial notice shall be furnished to the Claimant no later than ninety
(90)-days after receipt of the claim by the Committee, unless the Committee
determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, then notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90)-day period. In no
event shall such extension exceed a period of ninety (90)-days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefits determination.
2.    Claim Review Procedure. The Claimant may request review of the denial at
any time within sixty (60) days following the date the Claimant received notice
of the denial of his or her claim. The Committee shall afford the Claimant a
full and fair review of the decision denying the claim and, if so requested,
shall:
(i)    provide the Claimant with the opportunity to submit written comments,
documents, records and other information relating to the claim for benefits;
(ii)    provide that the Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information


-14-

--------------------------------------------------------------------------------




(other than documents, records and other information that is legally-privileged)
relevant to the Claimant’s claim for benefits; and
(iii)    provide for a review that takes into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
3.    If the claim is subsequently also denied by the Review Panel, in whole or
in part, then the Claimant shall be furnished with a denial notice that shall
contain the following:
(i)    specific reason(s) for the denial;
(ii)    reference to the specific Plan provision(s) on which the denial is
based; and
(iii)    an explanation of the Plan’s claims review procedure and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under ERISA Section 502(a) following the denial on
review.
4.    The decision on review shall be issued within sixty (60) days following
receipt of the request for review. The period for decision may, however, be
extended up to one hundred twenty (120) days after such receipt if the Review
Panel determines that special circumstances require extension. In the case of an
extension, notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial sixty (60)-day period. In no event shall such
extension exceed a period of sixty (60) days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
benefits determination.
5.    Special Procedure for Claims Due to Disability. To the extent an
application for distribution as a result of a Disability requires the Committee
or the Review Panel, as applicable, to make a determination of Disability under
the terms of the Plan, then such determination shall be subject to all of the
general rules described in this Article, except as they are expressly modified
by this Section.
(i)    The initial decision on the claim for a Disability distribution will be
made within forty-five (45) days after the Plan receives the Claimant’s claim,
unless special circumstances require additional time, in which case the
Committee will notify the Claimant before the end of the initial forty-five
(45)-day period of an extension of up to thirty (30) days. If necessary, the
Committee may notify the Claimant, prior to the end of the initial thirty
(30)-day extension period, of a second extension of up to thirty (30) days. If
an extension is due to the Claimant’s failure to supply the necessary
information, then the notice of extension will describe the additional
information and the Claimant will have forty-five (45) days to provide the
additional information. Moreover, the period for making the determination will
be delayed from the date the notification of extension was sent out until the
Claimant responds to the request for additional information. No additional
extensions may be made, except with the Claimant’s voluntary consent.


-15-

--------------------------------------------------------------------------------




The contents of the notice shall be the same as described in Section 10(1)(b)
above. If a disability distribution claim is denied in whole or in part, then
the Claimant will receive notification, as described in Section 10(1)(b).
(ii)    If an internal rule, guideline, protocol or similar criterion is relied
upon in making the adverse determination, then the denial notice to the Claimant
will either set forth the internal rule, guideline, protocol or similar
criterion, or will state that such was relied upon and will be provided free of
charge to the Claimant upon request (to the extent not legally-privileged) and
if the Claimant’s claim was denied based on a medical necessity or experimental
treatment or similar exclusion or limit, then the Claimant will be provided a
statement either explaining the decision or indicating that an explanation will
be provided to the Claimant free of charge upon request.
(iii)    Any Claimant whose application for a Disability distribution is denied
in whole or in part, may appeal the denial by submitting to the Review Panel a
request for a review of the application within one hundred and eighty (180) days
after receiving notice of the denial. The request for review shall be in the
form and manner prescribed by the Review Panel. In the event of such an appeal
for review, the provisions of Section 10(2) regarding the Claimant’s rights and
responsibilities shall apply. Upon request, the Review Panel will identify any
medical or vocational expert whose advice was obtained on behalf of the Review
Panel in connection with the denial, without regard to whether the advice was
relied upon in making the determination. The entity or individual appointed by
the Review Panel to review the claim will consider the appeal de novo, without
any deference to the initial denial. The review will not include any person who
participated in the initial denial or who is the subordinate of a person who
participated in the initial denial.
(iv)    If the initial Disability distribution denial was based in whole or in
part on a medical judgment, then the Review Panel will consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, and who was neither consulted in
connection with the initial determination nor is the subordinate of any person
who was consulted in connection with that determination; and upon notifying the
Claimant of an adverse determination on review, include in the notice either an
explanation of the clinical basis for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.
(v)    A decision on review shall be made promptly, but not later than
forty-five (45) days after receipt of a request for review, unless special
circumstances require an extension of time for processing. If an extension is
required, the Claimant will be notified before the end of the initial forty-five
(45)-day period that an extension of time is required and the anticipated date
that the review will be completed. A decision will be given as soon as possible,
but not later than ninety (90) days after receipt of a request for review. The
Review Panel shall give notice of its decision to the Claimant; such notice
shall comply with the requirements set forth in paragraph (h) above. In
addition, if the Claimant’s claim was denied based on a medical necessity or
experimental treatment or similar exclusion, then the Claimant will be provided
a statement explaining the


-16-

--------------------------------------------------------------------------------




decision, or a statement providing that such explanation will be furnished to
the Claimant free of charge upon request. The notice shall also contain the
following statement: “You and your Plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

ARTICLE XI

MISCELLANEOUS
A.    Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interests in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Pre-2005 Plan I. Any and all of the
assets of the Company shall be, and remain, the general unpledged, unrestricted
assets of the Company. The obligation of the Company under Pre-2005 Plan I shall
be merely that of an unfunded and unsecured promise to pay money in the future,
and the rights of the Participants and Beneficiaries shall be no greater than
those of unsecured general creditors.
B.    Restriction Against Assignment.  The Company shall pay all amounts payable
hereunder only to the person or persons designated by Pre-2005 Plan I and not to
any other person or corporation. No part of a Participant’s Account shall be
liable for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Account be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any distribution or payment from
Pre-2005 Plan I, voluntarily or involuntarily, the Committee, in its sole and
absolute discretion, may cancel such distribution or payment (or any part
thereof) to or for the benefit of such Participant, Beneficiary or successor in
interest in such manner as the Committee shall direct.
C.    Withholding.  There shall be deducted from each payment made under
Pre-2005 Plan I, all taxes that are required to be withheld by the Company, as
applicable, in respect to such payment. The Company shall have the right to
reduce any payment by the amount of cash sufficient to provide the amount of
said taxes.
D.    Legal Representation.  The Company will reimburse all reasonable legal
fees and expenses incurred by a Pre-2005 Plan I Beneficiary in seeking to obtain
or enforce any right or benefit provided by Pre-2005 Plan I. This reimbursement
right applies only to claims made after a Change of Control and only for fees
and expenses incurred after a Pre-2005 Plan I Beneficiary has exhausted the
claims and appeals procedure specified in Article IX. No reimbursement shall be
made if the request is found to be frivolous by a court of competent
jurisdiction.
E.    Amendment, Modification, Suspension or Termination.  The Committee may
amend, modify, suspend or terminate Pre-2005 Plan I in whole or in part, except
that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Account,
provided that a termination or suspension of Pre-2005 Plan I or any Pre-2005
Plan I amendment or modification that will significantly increase costs to the
Company shall be approved by the Board. In the event that this Pre-2005 Plan I
is terminated, the timing of the disposition of the amounts credited to a
Participant’s Account shall occur in accordance with Article VII, subject to
earlier distribution at the discretion of the Committee.
F.    Governing Law.  This Pre-2005 Plan I shall be construed, governed and
administered in accordance with the internal substantive laws of the State of
California (other than the choice of law principles).
G.    Receipt or Release.  Any payment to a Pre-2005 Plan I Beneficiary in
accordance with the provisions of Pre-2005 Plan I shall, to the extent thereof,
be in full satisfaction of all claims against the Committee and the Company. The
Committee may require such Pre-2005 Plan I Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.
H.    Payments on Behalf of Persons under Incapacity.  In the event that any
amount becomes payable under Pre-2005 Plan I to a person who, in the sole
judgment of the Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefore, the Committee may
direct that such payment be made to any person found by the Committee, in its
sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.
I.    No Employment or Other Rights.  Participation in this Pre-2005 Plan I
shall not confer upon any person any right to be employed by the Company (or for
outside director Participants, any right to remain in service as a Board member
or consultant) or any other right not expressly provided hereunder.
J.    Headings, etc.  Not Part of Agreement. Headings and subheadings in this
Pre-2005 Plan I are inserted for convenience of reference only and are not to be
considered in the construction of the provisions hereof.
K.    Successorship.  This Pre-2005 Plan I shall be binding upon and inure to
the benefit of any successor to the Company or its business as the result of
merger, consolidation, reorganization, transfer of assets or otherwise, and any
subsequent successor thereto; and any such successor shall be deemed to be the
“Company” under this Pre-2005 Plan I. In the event of any such merger,
consolidation, reorganization, transfer of assets or other similar transaction,
the successor to the Company or its business or any subsequent successor thereto
shall promptly notify the Trustees in writing of its successorship and furnish
the Trustees with the name or names of any person or persons authorized to act
for the Company. In no event shall any such transaction described herein suspend
or delay the rights of Pre-2005 Plan I Beneficiaries to receive their vested
accrued benefits hereunder.


-17-

--------------------------------------------------------------------------------




L.    Pre-2005 Plan I Document.  This document, the prospectus to Pre-2005 Plan
I, the Deferral Election, certain definitions expressly mentioned herein that
are defined in the Cypress Semiconductor Employee 401(k) Plan, the Trust
Agreement, and any other documents identified by the Committee, comprise the
Plan documents for Pre-2005 Plan I.
M.    Definitions. 
(1)    “Account” means the bookkeeping account established to reflect the
interest of a Participant or beneficiary in Pre-2005 Plan I.
(2)    “Cause” means: (i) Participant’s continued failure to substantially
perform Participant’s principal duties and responsibilities (other than as a
result of disability or death) after thirty (30) days written notice from the
Company specifying the nature of Participant’s failure and demanding that such
failure be remedied; (ii) Participant’s material and continuing breach of his or
her obligations to the Company set forth in any written agreement between the
Company and Participant or any written policy of the Company after thirty (30)
days written notice from the Company specifying the nature of Participant’s
breach and demanding that such breach be remedied (unless such breach by its
nature cannot be cured, in which case notice and an opportunity to cure shall
not be required); (iii) Participant’s arrest for a felony, fraud or an act of
moral turpitude; or (iv) act or acts of dishonesty undertaken by Participant and
intended to result in personal enrichment of Participant at the expense of the
Company.
(3)    “Deferral Election” means the documents that encompass the (i) Deferred
Compensation Plans’ Beneficiary Designation, (ii) Deferred Compensation Plans’
Distribution Election Form, (iii) Deferred Compensation Plans’ Participation
Agreement and Deferral Election, (iv) the Deferred Compensation Plan Manulife
Investment Allocation Form for Future Deferrals, (v) the Deferred Compensation
Plan Manulife Investment Allocation Change Form, (vi) the In-Service
Distribution Change Form, (vii) the Accelerated Distribution Election Form,
(viii) the Election to Stop Contribution Form, and (ix) any other documents
designated by the Committee as encompassing the Deferral Election.
(4)    “Involuntary Termination” means a Participant’s termination of employment
(or for outside director Participants, termination of service as a consultant)
with the Company because of the Company’s downsizing and/or restructuring, as
determined in the sole discretion of the Committee.
(5)    “OASDI” means the Old Age, Survivors and Disability Insurance portion of
FICA (the “Federal Insurance Contributions Act”).
(6)    “Plan Year” means the calendar year.
(7)     “SAVE” means “Set Aside Voluntary Earnings” and refers to the
Participant’s election to increase the rate of his or her Plan deferral by an
amount equal to the amount of OASDI that would have been withheld from their
Compensation had they not reached the OASDI wage base cap (e.g., $87,900 in
2004) in a particular calendar year.


-18-

--------------------------------------------------------------------------------




(8)    “Valuation Date” means, except as otherwise specified by the Committee,
(i) for distributions hereunder and for allocations of deferrals and
re-allocations of amounts previously deferred, that the Participant’s Account
shall be valued as of the last business day of the week preceding the
transaction, and (ii) for permitted Pre-2005 Plan II to Pre-2005 Plan I
transfers, the last business day of the Plan Year.
CYPRESS SEMICONDUCTOR
CORPORATION
By:         
(Title)     
Date: ___________________, 2009


-19-